that related back to the original complaint. Respondent did so and it
                 appeared that the complaint remained pending in the family court. It
                 thus did not appear that the family court had entered a final, written
                 judgment adjudicating all the rights and liabilities of the parties in this
                 matter.   See NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 426, 996
                 P.2d 416, 417 (2000). And although the family court certified its
                 November 14, 2014, order as final, the certification was improper because
                 it did not completely remove a party from the action and was thus not
                 amenable to NRCP 54(b) certification.     See Taylor Constr. Co. v. Hilton
                 Hotels, Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984) (a court
                 cannot create finality through NRCP 54(b) certification when an order is
                 not amenable to certification). Where it did not appear that a final written
                 order had been entered, it also did not appear that the family court order
                 awarding attorney fees and costs was appealable as a special order after
                 final judgment under WRAP 3A(b)(8).
                             In his response to this court's order, appellant concedes that
                 the family court proceedings are ongoing. He nevertheless contends that
                 the November 14, 2014, order is a final judgment because it resolves the
                 single issue that was the basis for the transfer to family court. Appellant
                 also asserts that at the time the November 14, 2014, order was entered, no
                 valid complaint existed in family court. We disagree.
                             The amended complaint was filed in the family court on
                 October 30, 2014. It does not appear that any court order declared the
                 complaint void or otherwise resolved the amended complaint. The claims
                 asserted in the amended complaint were thus pending at the time the
                 November 14, 2014, order was entered such that that order is not a final
                 judgment. To the extent appellant argues that the amended complaint

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e
                should be treated as void in the absence of a court order declaring it to be
                void, he provides no support for such treatment and we decline to do so.
                            Because claims remain pending in the family court, neither
                the October 30, 2014, "Order on Plaintiffs Motion for Declaratory
                Judgment Regarding Marital Status" nor the November 14, 2014,
                "Amended Order on Plaintiffs Motion for Declaratory Judgment
                Regarding Marital Status" is a final judgment pursuant to NRAP 3A(b)(1).
                See also NRS 30.090 (declaratory judgments "may be reviewed as other
                orders, judgments and decrees"). And no other statute or court rule
                provides for an appeal from an order resolving a motion for declaratory
                judgment regarding marital status.       See NRAP 3A(b) (listing orders and
                judgments from which an appeal may be taken); see also Taylor Constr.
                Co. v. Hilton Hotels, 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984) (noting
                that this court generally has authority to consider an appeal only when
                authorized by statute or court rule). Accordingly, we conclude that we
                lack jurisdiction over the appeal in Docket No. 66978.
                            In the absence of a final judgment, the family court order
                awarding attorney fees and costs is not substantively appealable as a
                special order after final judgment, NRAP 3A(b)(8), and no other statute or
                court rule provides for an appeal from such an order.      See NRAP 3A(b)
                (listing orders and judgments from which an appeal may be taken); see
                also Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 209, 678 P.2d 1152,
                1153 (1984) (noting that this court generally has authority to consider an
                appeal only when authorized by statute or court rule).




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 19474
                We thus also conclude that we lack jurisdiction over the appeal in Docket
                No. 67156, and we
                           ORDER these appeals DISMISSED.'




                                       Saitta



                GibborTs                                 Pickering




                cc: Hon. Gayle Nathan, District Judge
                     Robert E. Gaston, Settlement Judge
                     Neil J. Beller, Ltd.
                     Brennan Legal Counsel Group, PLLC
                     Eighth District Court Clerk




                      'Given these dismissals, appellant's motions for a stay pending
                appeal in Docket No. 66978 and to consolidate these appeals and the
                appeal in Docket No. 66968 are denied as moot. Appellant's motions to
                seal the documents attached to his responses to the order to show cause
                are granted. Cf. SRCR 7. The clerk of this court shall file the exhibits
                received on March 18, 2015, in Docket No. 66978, and March 24, 2015, in
                Docket No. 67156, under seal.

SUPREME COURT
        OF
     NEVADA

                                                    4
(0) 1947A